THE THIRTEENTH COURT OF APPEALS

                                   13-15-00178-CR


                                  The State of Texas
                                          v.
                                    Ismael Serda


                                   On Appeal from the
                     28th District Court of Nueces County, Texas
                           Trial Cause No. 14-CR-1027-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and

remanded.    The Court orders the judgment of the trial court REVERSED and

REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

October 29, 2015